         Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  UNITED STATES OF AMERICA,

                       Plaintiff,                    CR20-29-BLG-SPW


  vs.



  DAVID SHANE LINDELL,                                     ORDER


                       Defendant.




        Before the Court are Defendant David Shane Lindell's pretrial motions.

(Doc. 22). Lindell requests suppression of evidence obtained from a search of

Abby Douglas's Chevy Trailblazer, moves to exclude testimony regarding events

on March 17, 2020, and moves to exclude testimony and evidence surrounding

Lindell's past conviction and probationary status. (Doc. 22 at 9, 11, and 16). On

December 4, 2020, the Court held a hearing regarding the motions and each party

presented testimony. After considering the testimony, exhibits, and briefing, the

Court grants in part and denies in part Lindell's motions for the following reasons.
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 2 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 3 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 4 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 5 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 6 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 7 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 8 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 9 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 10 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 11 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 12 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 13 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 14 of 15
Case 1:20-cr-00029-SPW Document 49 Filed 01/21/21 Page 15 of 15
